Citation Nr: 1232999	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction in evaluation of the service-connected vasovagal syncope from 30 percent to 10 percent on November 1, 2007. 

2.  Entitlement to an increased evaluation for vasovagal syncope, currently rated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 
INTRODUCTION

 The Veteran had active service from September 2002 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In an April 2006 rating determination, the RO increased the Veteran's disability evaluation for vasovagal syncope from 20 to 30 percent disabling, effective April 26, 2005; assigned a temporary total disability evaluation for September 14, 2005, to December 1, 2005; and assigned a 10 percent disability thereafter. 

In an October 2006 notice of disagreement, the Veteran indicated that she disagreed with the reduction of her heart condition from 40 to 20 percent.  The Board observes that the Veteran's combined disability evaluation decreased from 40 to 20 percent based upon the reduction of the vasovagal syncope from 30 to 10 percent on December 1, 2005. 

In a May 2007 rating determination, the RO found that clear and unmistakable error had been committed in the prior rating determination and assigned a 30 percent disability evaluation for the vasovagal syncope from December 1, 2005. The RO also proposed to reduce the vasovagal syncope rating from 30 to 10 percent disabling. 

In an August 2007 rating determination, the RO reduced the Veteran's disability evaluation for vasovagal syncope from 30 to 10 percent effective November 1, 2007.  In October 2007, the Veteran filed a notice of disagreement with the reduction and thereafter perfected her appeal. 

In October 2011, the Board remanded this matter for further development, to include a VA examination.
   
As a result of the actions the RO, in an April 2012 rating determination, increased the Veteran's disability evaluation for his vasovagal symptoms from 10 to 30 percent and assigned an effective date of December 8, 2011.  The RO also denied the Veteran's claim for a TDIU that same month. 

In a February 2012 statement in support of claim, the Veteran requested increased evaluations for her right knee disorder and for supraventricular arrhythmias.  She also requested service connection for bilateral hearing loss and tinnitus.  The issue of an increased evaluation for supraventricular arrhythmias is currently before the Board as part of the vasovagal syncope.  The other issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran was given notice of the proposed reduction from 30 to 10 percent for her vasovagal syncope in a May 2007 letter which was sent to her last address of record; she was notified of her right to submit additional evidence and request a predetermination hearing.  

2.  An August 2007 rating decision reduced the rating for the Veteran's service-connected vasovagal syncope from 30 to 10 percent, effective November 1, 2007.

3.  At the time of the August 2007 rating decision, the 30 percent rating for the Veteran's service-connected vasovagal syndrome had been in effect for less than five years. 

4.  The evidence does not reflect improvement in the Veteran's service-connected vasovagal syndrome. 

5.  The Veteran has been assigned the highest schedular disability evaluation under the most appropriate diagnostic code for her vasovagal syncope, with no demonstration that an extraschedular rating is warranted.  

6.  Service connection is currently in effect for vasovagal syncope, rated 30 percent disabling; right patellofemoral syndrome, rated as 10 percent disabling; and residuals of a left rib fracture, rated as noncompensable.  The combined disability rating is 40 percent. 

7.  Service-connected disabilities do not preclude substantially gainful employment, without consideration of age.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-connected vasovagal syndrome from 30 percent to 10 percent disabling, effective November 1, 2007, was not proper, and the 30 percent disability evaluation is restored.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344(c) (2011).

2.  The criteria for an evaluation in excess of 30 percent for vasovagal syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1); 4.1, 4.7, 4.10, 4.104, DC 7010-7018 (2011).

3.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16(a),(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Implantable cardiac pacemakers are rated as 100 percent disabling for two months following hospital admission for implantation or re-implantation.  Thereafter, they are rated as supraventricular arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or atrioventricular block (DC 7015), with a minimum 10 percent disability rating.  See Diagnostic Code 7018.

DC 7010, Supraventricular arrhythmias, provides for a 30 percent evaluation for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  A 10 percent disability evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010 (2011).

The procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2011). 

The RO first proposed to reduce the Veteran's rating in a May 2007 rating decision, which was sent to her that same month.  She was told the RO was proposing to reduce her disability evaluation for her vasovagal syncope from 30 percent to 10 percent disabling.  She was also informed of the evidence considered in rendering this decision, as well as her appellate rights, and of her right to a pre-adjudication hearing.  Therefore, the Veteran was duly afforded more than 60 days for presentation of additional evidence to show that compensation should be kept at the current level prior to the final August 2007 rating reduction, effective November 1, 2007.  The Board thus finds that the procedural safeguards of 38 C.F.R. § 3.105(e) were met. 

The 30 percent evaluation for vasovagal syndrome was effective from December 1, 2005.  Since the reduction to 10 percent was effective November 1, 2007, the rating was in effect for less than five years.  Accordingly, the detailed requirements for a rating reduction contained in 38 C.F.R. § 3.344(a), (b) are inapplicable.  When a rating has been in effect for less than five years, examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c).

At the time of her June 2008 VA examination, the Veteran was noted to have had a pacemaker implanted to control severe brachycardia associated with syncopal attacks.  Following examination, the Veteran was diagnosed as having paroxysmal atrial fibrillation/post pacemaker and ablation treatment at Dallas VAMC.  The examiner indicated that the Veteran's atrial fibrillation was related to her vasovagal syncope.  The examiner observed that in a March 2006 note, it was indicated that the Veteran's vasovagal syncope had been refractory to medical management until the pacemaker implant had resulted in no recurrence of syncopal attacks.  The Veteran was noted to have had presyncopal attacks and later paroxysmal atrial fibrillation diagnosed on Holter.  The Veteran was noted to have undergone an ablation procedure in September and since that time her symptoms had markedly decreased and she had had no more syncopal attacks up to the time of the examination.  

Treatment records obtained in connection with the Veteran's claim reveal that she was seen with recurrent palpitations suggestive of PAF in December 2007.  In January 2008, pacemaker interrogation revealed 2 episodes of PAF.  In February 2008, pacemaker interrogation revealed 3 episodes of PAF.  A PAF episode was again noted in April 2008.  Later in April 2008, the Veteran reported having had 4 episodes of palpitations lasting 30 seconds.  In September 2008, the Veteran was noted to still be having problems with PAFs.  Pacemaker interrogation in October 2008 did not reveal any PAF.  In May 2009, the Veteran was seen with complaints of a syncopal episode the previous evening and palpitations for several days.  At the time of a May 2009 follow-up, it was indicated that no event on pacer or tele was present to correlate with the chest pain.  

In August 2009, the Veteran was noted to have appropriate pacemaker function with no tachyarrhythmia other than ST noted via pacemaker interrogation.  In November 2009, the Veteran was again noted to have appropriate pacemaker function with no tachyarrhythmia other than ST noted via pacemaker interrogation.  At the time of an April 2010 visit, the Veteran was again found to have appropriate pacemaker function with no PAFs.  It was indicated that the Veteran reported episodes of presyncope but no recurrent syncope.  Appropriate pacemaker function with no PAFs was again reported at the time of a June 2010 visit.  

In August 2011, the Veteran was again reported to have appropriate pacemaker function.  She presented with syncope preceded by dizziness.  The Veteran was noted to be syncopal briefly and awoke with diaphoresis, nausea, and fatigue.  There was no syncope confusion and the symptoms were thought to be most consistent with recurrent vasovagal syndrome.  

In October 2011, the Board remanded this matter for further development, to include a VA examination to ascertain the severity of her service-connected vasovagal syncope.  All indicated tests and studies were to be performed and all findings were to be reported in detail.  The claims folder and a copy of this remand had to be made available to the examiner for review in conjunction with the examination and the examiner was to note such review in the report.  The examiner was to specifically note the absence or presence of the following: paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor during any year interval throughout the entire appeal period.  The examiner had to explain his/her findings and provide a rationale for all opinions rendered.

Treatment records obtained in conjunction with the Board remand reveal that in October 2011, the Veteran was reported to have appropriate pacemaker function.  Three PAF episodes were noted, all at night.  The episodes lasted 30 minutes to five hours.  In December 2011, the Veteran was again noted to have appropriate pacemaker function.  One episode of PAF at night was reported.  She was noted to be symptomatic for less than one hour.  

The Veteran was afforded the requested VA examination in January 2012.  The examiner indicated that the claims folder was available and had been reviewed.  It was noted that the Veteran had been diagnosed with supraventricular arrhythmia, namely paroxysmal atrial fibrillations, and had had a pacemaker implant.  It was also observed that the Veteran had been diagnosed as having vasovagal syncope in 2005.  

The Veteran was noted to get palpitations.  Continuous medication was required for her heart condition, in the form of Metoprolol and atenolol.  Cardiac arrhythmia in the form of atrial fibrillation intermittent, but with more than 4 episodes in the past year, was reported.  These were documented by EKG and other means.  The Veteran was noted to have severe runs of bradycardia.  Workload was noted to be greater than 5 but less than 7 METs.  

The examiner indicated that the Veteran's currently service-connected vasovagal syncope problem was corrected by the placement of a dual chamber pacemaker in 2005.  It was noted that she had not had any more syncopal episodes since that time.  However, she had continued to have problems with palpitations secondary to her diagnosed PAF, which may or may not have also contributed to her vasovagal syncope, coupled with her severe intermittent bradycardia.  She had been refractory to several anti-arrhythmic drugs, and was only currently on Metoprolol, a beta blocker.  She was also noted to have had three pulmonary vein isolation procedures, from 2007 to 2009, in an attempt to ablate the atrial fibrillation pathway, which had not been successful.  The examiner noted that a thorough review of the treatment records revealed that she had had constant episodes of PAF since 2006 to the present day.  The examiner stated that basically, the Veteran had never been totally asymptomatic from this problem.  Thus, it was his opinion that the Veteran's current paroxysmal atrial fibrillation was moderately severe.  

In February 2012, the Veteran received treatment in the form of sotalol loading for her vasovagal syncope symptoms.  

Based upon the January 2012 VA examiner's findings, wherein he indicated that following a thorough review of the claims folder, it was his opinion that the Veteran had truly never been asymptomatic and that she had had constant episodes of PAF from 2006 to the present, the Board finds that there had been no demonstration of material improvement in the Veteran's vasovagal syncope disability, specifically with regard to the PAF findings, since the assignment of the 30 percent disability evaluation for the vasovagal syncope.  Therefore, the reduction was improper and the 30 percent disability evaluation for vasovagal syncope is restored. 

As to the issue of an increased evaluation, the Veteran has been assigned the highest possible disability evaluation under DC 7010.  As to a higher disability evaluation under other possible analogous codes, the Board notes that the Veteran had not been found to have ventricular arrhythmias, atrioventricular block, or to have undergone a heart valve replacement.  Even if the Board were to apply these criteria, the Veteran has not been found to have less than 5-7 METs at the time of any VA examination or in any VA treatment record.  Therefore, no more than a 30 percent disability would be warranted under any of these codes.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present.  See 38 C.F.R. § 4.1 (2011). 

Although the Veteran's vasovagal syncope causes PAFs, which require the use of medication, the medical findings do not indicate that the disorder causes "marked" interference with employment.  The Veteran continues to maintain full-time employment.  There is no medical evidence that this disability, by itself, causes "marked" interference with employment.  There is also no evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for vasovagal syncope pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

TDIU

Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R.  § 4.16(a).  Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Van Hoose, 4 Vet. App. 361.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for vasovagal syncope, rated 30 percent disabling; right patellofemoral syndrome, rated as 10 percent disabling; and residuals of a left rib fracture, rated as noncompensable.  The combined disability rating is 40 percent. 

Based upon the Veteran's assigned disability evaluations, she does not meet the schedular criteria for a TDIU under 4.16a.  Although the Veteran does not currently meet the percentage requirements, the Board must consider whether she is rendered unemployable by the service-connected disabilities regardless of the percentages.  38 C.F.R. § 4.16(b). 

In conjunction with the October 2011 Board remand, the Veteran was afforded a VA examination to determine her employability in January 2012.  At the time of the examination, the Veteran was noted to be employed in a full-time clerical position, where she was noted to be functioning well.  It was noted that the patellofemoral syndrome was very mild and did not limit her employment.  The left rib fracture was totally asymptomatic and had been so for many years.  It was reported that her only employment limiting condition was her supraventricular arrhythmia and that would only limit her from heavy physical exertion, which she did not perform in her current job capacity.  It was further indicated that she would be able to follow substantially gainful employment, which she was currently doing without difficulty.  

The preponderance of the evidence in this case is against a finding that the Veteran is unable to obtain or retain substantially gainful employment solely due to her service-connected disabilities.  A total rating based on individual unemployability must be based on service-connected disabilities.  The VA examiner's opinion along with the finding that the Veteran is currently working on a full-time basis provides evidence against the Veteran's claim. 

Although the Veteran has expressed her opinion regarding the degree of her impairment, the most probative evidence consists of the evidence cited above which provides negative evidence against this claim.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

As to the reduction issue, as the full benefit sought has been granted, no further duty to assist is required.  

As it relates to the increased evaluation issue, the Veteran's status has been substantiated.  In February  2006 and October 2007 letters, the RO provided the appellant with notice that informed her of the evidence needed to substantiate her claim.  The letters also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told her to submit relevant evidence in her possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in the October 2007 and August 2008 letters. 

Some of these letters were sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  

As it relates to the increased evaluation issue, the Veteran was afforded VA examinations in June 2008 and January 2012.  Information obtained from these examinations is sufficient in order to properly address this issue as the Veteran's complete history was obtained and the results of the examination are sufficient in order to properly rate the Veteran's claim.  

As it relates to the issue of a TDIU, in December 2011, the RO provided the appellant with notice that informed her of the evidence needed to substantiate her claim.  The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told her to submit relevant evidence in her possession.

As it relates to the TDIU claim, the Veteran was afforded a VA examination in January 2012.  Information obtained from this examination is sufficient in order to properly address this issue as the Veteran's complete history was obtained and the results of the examination are sufficient in order to properly rate the Veteran's claim.  

As it relates to all issues, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements as well as those from her representative are of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal for restoration of a 30 percent evaluation for vasovagal syncope is granted.

An evaluation in excess of 30 percent for vasovagal syncope is denied.  

Entitlement to a TDIU is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


